Case: 20-10067     Document: 00515880848         Page: 1     Date Filed: 05/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 28, 2021
                                  No. 20-10067
                               Conference Calendar                     Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marco Antonio Lopez-Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:19-CR-91-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Marco Antonio
   Lopez-Lopez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Lopez-Lopez has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10067     Document: 00515880848         Page: 2   Date Filed: 05/28/2021




                                  No. 20-10067


         We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.
         However, we note that, although Lopez-Lopez was convicted and
   sentenced under 8 U.S.C. § 1326(a) and (b)(1), the written judgment cites
   only to § 1326(a). Accordingly, we REMAND for correction of the clerical
   error in the written judgment in accordance with Federal Rule of Criminal
   Procedure 36. See United States v. Cooper, 979 F.3d 1084, 1088-89 (5th Cir.
   2020), cert. denied, 2021 WL 1073631 (U.S. Mar. 22, 2021) (No. 20-7122).




                                       2